Case 18-22057-CMB     Doc 58   Filed 04/01/19 Entered 04/01/19 14:31:22       Desc Main
                               Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

ROBERT HALPIN,                                 Bankruptcy No. 18-22057-CMB

      Reputed Debtor.                          Involuntary Chapter 7

A.G. CULLEN CONSTRUCTION, INC.,                Related to Doc. No. 56

      Movant,

      vs.

ROBERT HALPIN,

     Respondent.
______________________________________________________________________

IN RE:

LORI HALPIN,                                   Bankruptcy No. 18-22059-CMB

      Reputed Debtor.                          Involuntary Chapter 7

A.G. CULLEN CONSTRUCTION,                      Related to Doc. No. 46

      Movant,

      vs.

LORI HALPIN,

      Respondent.


                                  STATUS REPORT

      AND NOW, the Reputed Debtors, Robert Halpin and Lori Halpin, by their

undersigned counsel, submit the following Status Report:

      1.     The Parties participated in a mediation on March 29, 2019.

      2.     During the mediation, the Parties came to a resolution which resolves all



                                           1
Case 18-22057-CMB       Doc 58   Filed 04/01/19 Entered 04/01/19 14:31:22       Desc Main
                                 Document     Page 2 of 4


outstanding issues.

       3.     The Parties documented their resolution through a mediation term sheet

which terms will be incorporated into a formal settlement and release agreement.

       4.     Upon completion of a formal settlement and release agreement, the

Parties will file a motion to approve the same. The Debtor anticipates that the motion

will be filed in the next twenty-one (21) days.



                                                  Respectfully Submitted,

                                                  /s/ Robert O Lampl______

                                                  ROBERT O LAMPL
                                                  PA I.D. #19809
                                                  JAMES R. COONEY
                                                  PA I.D. #32706
                                                  DAVID L. FUCHS
                                                  PA I.D. #205694
                                                  RYAN J. COONEY
                                                  PA I.D. #319213
                                                  223 Fourth Avenue, 4th Fl.
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (phone)
                                                  (412) 392-0335 (facsimile)
                                                  Email: rlampl@lampllaw.com

                                                  Attorneys for the Reputed Debtors




                                             2
Case 18-22057-CMB     Doc 58    Filed 04/01/19 Entered 04/01/19 14:31:22         Desc Main
                                Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

ROBERT HALPIN,                                   Bankruptcy No. 18-22057-CMB

      Reputed Debtor.                            Involuntary Chapter 7

A.G. CULLEN CONSTRUCTION, INC.,                  Related to Doc. No. 56

      Movant,

      vs.

ROBERT HALPIN,

     Respondent.
______________________________________________________________________

IN RE:

LORI HALPIN,                                     Bankruptcy No. 18-22059-CMB

      Reputed Debtor.                            Involuntary Chapter 7

A.G. CULLEN CONSTRUCTION,                        Related to Doc. No. 46

      Movant,

      vs.

LORI HALPIN,

      Respondent.

                             CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify that on the 1 st day of April, 2019, I served a true

and correct copy of the within Status Report upon the following (via Electronic Service):




                                            3
Case 18-22057-CMB    Doc 58   Filed 04/01/19 Entered 04/01/19 14:31:22    Desc Main
                              Document     Page 4 of 4


                                  Richard Kalson
                    Benesch, Friedlander, Coplan & Aronoff, LLP
                                 41 S. High Street
                                    Suite 2600
                              Columbus, Ohio 43215
                            rkalson@beneschlaw.com


                                 Kevin M. Capuzzi
                    Benesch, Friedlander, Coplan & Aronoff, LLP
                              222 Delaware Avenue
                                     Suite 801
                              Wilmington, DE 19801
                           kcapuzzi@beneschlaw.com



                                             /s/ Robert O Lampl________

                                            ROBERT O LAMPL
                                            PA I.D. #19809




                                        4
